                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

KIRK NIELSEN, MORGAN
OUTLAW, REVEL LUBIN, FELICIA
BRUCE, BARBARA DEVANE, RAY                 Case No. 4:20-cv-00236-RH-MJF
DAVIS, DONESA JACKSON,
ALIANZA FOR PROGRESS, INC.,
FLORIDA ALLIANCE FOR
RETIRED AMERICANS, INC. and
PRIORITIES USA,
      Plaintiffs,

v.
RON DESANTIS, in his official
capacity as Florida Governor, et al.,

      Defendants.

            UNOPPOSED MOTION TO VOLUNTARILY DISMISS

       Pursuant to Rule 41(a)(2), Federal Rules of Civil Procedure, Plaintiffs Kirk

 Nielsen, Morgan Outlaw, Revel Lubin, Felicia Bruce, Barbara DeVane, Ray Davis,

 Donesa Jackson, Alianza for Progress, Inc., Florida Alliance for Retired

 Americans, Inc., and Priorities USA (collectively, “Nielsen Plaintiffs”), file the

 following motion for voluntary dismissal and as grounds therefor state:

       1.     On June 21, 2020, the Nielsen Plaintiffs filed their operative

 Complaint (ECF No. 292-1) in this case.

       2.     As a result of commitments by the State to the voting procedures and
outreach to voters in the settlement agreement, the Nielsen Plaintiffs move to

dismiss their claims voluntarily.

      3.     The requested dismissal is according to the terms of the settlement

agreement between the Nielsen Plaintiffs and the State Defendants (ECF No. 601-

1), with all parties being responsible for their own attorney’s fees and costs.

      4.     The Nielsen Plaintiffs have conferred with counsel for all Defendants,

most whom have agreed to the relief requested herein, and none voiced objection

to the requested dismissal in open court at the time scheduled for trial in this case.

      WHEREFORE, the Nielsen Plaintiffs respectfully request that the Court

dismiss their claims with prejudice.

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

      Undersigned counsel has communicated in good faith with counsel for all

Defendants, and the State Defendants as well as counsel representing at least 43

Supervisors of Election and County Canvassing Boards have agreed to the relief

requested herein.

      The undersigned certifies that this motion contains 195 words, within the

requirements of Local Rule 7.1(F).




                                            -2-
                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that, on July 20, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.




 Dated: July 20, 2020                         By: /s/ Frederick S. Wermuth
                                                 Frederick S. Wermuth
                                                 Florida Bar No.: 0184111
                                                 KING, BLACKWELL, ZEHNDER
                                                          & WERMUTH, P.A.
                                                 P.O. Box 1631
                                                 Orlando, FL 32802-1631
                                                 Telephone: (407) 422-2472
                                                 Facsimile: (407) 648-0161
                                                 fwermuth@kbzwlaw.com

                                                   Marc E. Elias
                                                   John Devaney
                                                   Amanda R. Callais*
                                                   Zachary J. Newkirk*
                                                   Christina A. Ford
                                                   Alexi Velez*
                                                   PERKINS COIE LLP
                                                   700 Thirteenth St., N.W., Suite 800
                                                   Washington, D.C. 20005-3960
                                                   Telephone: (202) 654-6200
                                                   Facsimile: (202) 654-9959
                                                   melias@perkinscoie.com
                                                   jdevaney@perkinscoie.com
                                                   acallais@perkinscoie.com
                                                   christinaford@perkinscoie.com
                                                   avelez@perkinscoie.com


                                             -3-
      Lilian Timmermann*
      PERKINS COIE LLP
      1900 Sixteenth Street, Suite 1400
      Denver, CO 80202
      Telephone: (303) 291-2300
      Facsimile: (303) 291-2400
      ltimmermann@perkinscoie.com

      David Anstaett*
      PERKINS COIE LLP
      33 East Main Street, Suite 201
      Madison, WI 53703
      Telephone: (608)663-5408
      Facsimile: (608)663-7499
      danstaett@perkinscoie.com

      Counsel for the Nielsen Plaintiffs
      * Admitted Pro Hac Vice




-4-
